Title: George Hay to Thomas Jefferson, 1 June 1810
From: Hay, George
To: Jefferson, Thomas


          
            Sir,
            Richmond. 
                     June 1. 1810—
          
          I have availed myself of the first moment of leisure that occurred, to look into the question, mentioned in my last, concerning the locality of the action of trespass. The result of my inquiry is a belief that Livingston’s suit cannot be Sustained. an action of trespass may be brought in the Court of King’s Bench, for a battery and false imprisonment committed in Minorca, or for taking away the plaintiffs goods and chattels in the province of Canada: but trespass for an entry on lands is local and can only be brought in the Country where the lands lie. This doctrine is explicitly laid down in 4. Term Rep: 503.—and does not appear to be controverted by any Subsequent decision—.
			 
			 On what ground Livingston “has been advised by Some of the ablest lawyers in Philadelphia & New York” that the action may be Supported here, I cannot conjecture: and I suspect that the gentleman here, who ordered the writ, is equally at a loss.—You will not however, I trust, suffer this opinion to have the Slightest influence on the preparations which you may now be making, to place this Subject
			 fully before
			 your Counsel on its merits—
		  
          
            I am, with great respect Yr mo: ob. Serv.
            
                  Geo: Hay
          
        